ON EEHEAEING-.
Ellison, J.
A rehearing was granted in this case mainly for the reason alleged in the motion that we had overlooked the point which we now proceed to pass on. The second instruction to the jury given for the plaintiff was that: “If you find for the plaintiff you will assess her damages at such sum as, in your judgment, under all the circumstances of the case, may be proper indemnity to her for the injury she has suffered in her feelings, affections,and wounded pride,as well as the loss of marriage, nobto exceed $3,000. . * * *” The objection urged to this instruction is that it assumes that plaintiff has suffered from injured feelings, affections, and from wounded pride. Under the decision in Comer v. Taylor, 82 Mo. 347, we must rule the objection well taken. We will, therefore, for the error in giving such instruction, reverse the judgment and remand the cause.
All concur.